                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION

                                         NO. 2:11-CV-44-FL


 BEACH MART, INC.,                                 )
                                                   )
                         Plaintiff,                )
                                                   )
       v.                                          )
                                                             MEMORANDUM OPINION
                                                   )
 L&L WINGS, INC.,                                  )
                                                   )
                         Defendant.                )



       This matter came before the court for trial commencing November 2, 2020. The court

memorializes herein reasons for overruling Beach Mart, Inc.’s (“Beach Mart”) objection to the

court’s jury instruction on the merger doctrine.


                                      COURT’S DISCUSSION

       Upon Beach Mart’s request, the court included an instruction on the merger doctrine in an

early draft of its jury instructions. The instruction at issue stated: a licensee’s prior claims of any

independent rights to a mark are lost, or merged into the license, when he accepts his position as

licensee, thereby acknowledging the licensor owns the marks and that his rights are derived from

the licensor and inure to the benefit of the licensor.

       The court filed its draft jury instructions on the record under seal to facilitate the parties’

review of the same. Thereafter, L&L Wings, Inc. (“L&L Wings”) proposed changes to the court’s

draft jury instructions. As relevant here, L&L Wings requested that the following phrase precede

the court’s instruction on the merger doctrine: “[t]o determine rights in a mark as between licensor

and licensee.” (See Proposed Instruction (DE 630) at 3). In the alternative, L&L Wings requested



            Case 2:11-cv-00044-FL Document 649 Filed 11/17/20 Page 1 of 3
that the court omit the merger doctrine instruction in its entirety. Over Beach Mart’s objection,

the court adopted L&L Wing’s proposed alteration, and instructed the jury as follows:

        To determine rights in a mark as between licensor and licensee, a licensee’s prior
        claims of any independent rights to a mark are lost, or merged into the license, when
        he accepts his position as licensee, thereby acknowledging the licensor owns the
        marks and that his rights are derived from the licensor and inure to the benefit of
        the licensor.

        The United States Court of Appeals for the Fourth Circuit applied the merger doctrine in

Grand Lodge Improved, B.P.O.E. of the World, v. Eureka Lodge No. 5, Indep. Elks, 114 F.2d 46,

48 (4th Cir. 1940). 1 In Grand Lodge, the national order of the Elks sought to enjoin a local Elks

lodge, which was previously affiliated with the national order, from using the ELKS mark. 114

F.2d at 47. Even though the local Elks lodge had used the ELKS mark prior to the national order’s

incorporation, the Fourth Circuit found that the local lodge could not rely on its prior use of the

mark as a defense because “any separate existence which [the local lodge] may have had prior to

1899 was merged with that of plaintiff on acceptance of the charter.” Id. at 48.

        Certain district courts have also applied the merger doctrine. See e.g., Dress for Success

Worldwide v. Dress 4 Success, 589 F. Supp. 2d 351, 363 (S.D.N.Y. 2008) (“The Court follows

the lead of the Fourth Circuit, several district courts, and a well-respected trademark treatise in

applying the merger rule to the instant case. Whatever common law rights D4S possessed in its




1
        Beach Mart argues that the Fourth Circuit applied the merger doctrine in remanding this case, when it
explained:

        it is black letter law that a licensee’s use of a mark inures to the benefit of the licensor, and the
        licensee does not acquire its own ownership rights. Thus, any period during which L&L used the
        mark as a licensee of [Shepard] Morrow would not support L&L’s later claim of ownership in the
        mark.

Beach Mart, Inc. v. L&L Wings, Inc., 784 F. App’x 118, 128–29 (4th Cir. 2019) (citations omitted). However, the
Fourth Circuit did not address L&L Wings’s rights in the WINGS mark that existed before L&L Wings entered into
the license agreement with Shepard Morrow, or otherwise reference the merger doctrine.


                                                          2

           Case 2:11-cv-00044-FL Document 649 Filed 11/17/20 Page 2 of 3
DRESS 4 SUCCESS mark were extinguished when D4S signed the Agreements.”); Nat’l Council

of Young Men’s Christian Ass’n of U.S. v. Columbia Young Men’s Christian Ass’n of Columbia,

SC, No. CIV.A. 3:86-3304-16, 1988 WL 144985, at *4 (D.S.C. Aug. 2, 1988) (“[D]efendant

should not be permitted to assert a defense of prior use based on its use of the plaintiff’s name or

marks before it ratified the plaintiff’s constitution and became a charter member of the national

organization. Accordingly, . . . the doctrine of merger bars the prior use defense.”) (internal citation

omitted).

       In each of the foregoing cases, the merger doctrine was applied in determining the interests

between a person or entity granting the right to use a mark and the person or entity receiving the

right to use the mark. Beach Mart has not identified, nor is the court aware of, any case law to the

contrary. Therefore, the court finds that the language proposed by L&L Wings accurately reflects

case law on the merger doctrine, and the court instructs the jury accordingly.


                                          CONCLUSION

       Based on the foregoing, the court OVERRULES Beach Mart’s objection to the court’s jury

instruction on the merger doctrine.

       SO ORDERED, this the 17th day of November, 2020.




                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                   3

            Case 2:11-cv-00044-FL Document 649 Filed 11/17/20 Page 3 of 3
